           Case 1:18-vv-01152-UNJ Document 47 Filed 07/14/20 Page 1 of 6




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1152V
                                         UNPUBLISHED


    ROBERT JAMISON,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: June 12, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Scott William Rooney, Nemes, Rooney P.C., Farmington Hills, MI, for Petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION AWARDING DAMAGES1

      On August 8, 2018, Robert Jamison filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that his receipt of an influenza (“flu”) vaccine on
March 3, 2016, caused him to suffer a left-sided Shoulder Injury Related to Vaccine
Administration (“SIRVA”). Petition at 2. Petitioner further alleges that he suffered the
sequela of this injury for more than six months. Petition at 2. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On April 7, 2020, a ruling on entitlement was issued finding Petitioner entitled to
compensation for SIRVA. On June 12, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $30,000.00 for his
pain and suffering and $1,515.92 to satisfy a State of Michigan Medicaid Lien. Proffer

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01152-UNJ Document 47 Filed 07/14/20 Page 2 of 6



at 1-2. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award
as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner the
following:

    A. A lump sum payment of $30,000.00 (for pain and suffering) in the form of a
       check payable to Petitioner; and

    B. A lump sum payment of $1,515.92, representing compensation for
       satisfaction of the State of Michigan Medicaid lien, payable jointly to
       Petitioner and to:

                                          Equian
                                          P.O. Box 32100
                                          Louisville, KY 40232
                                          Re: Robert Jamison - #31006348
                                          Attention: Christopher Saunders

        Petitioner agrees to endorse this payment to Equian.

    These amounts represent compensation for all damages that would be available
under § 15(a). The clerk of the court is directed to enter judgment in accordance with
this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:18-vv-01152-UNJ Document 47 Filed 07/14/20 Page 3 of 6




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

ROBERT JAMISON,                                )
                                               )
                Petitioner,                    )       No. 18-1152V
                                               )       Chief Special Master
       v.                                      )       Brian H. Corcoran
                                               )       SPU
SECRETARY OF HEALTH                            )
AND HUMAN SERVICES,                            )
                                               )
                Respondent.                    )
                                               )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

      On August 8, 2018, Robert Jamison (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to 34 (“Vaccine Act”

or “Act”), alleging that he suffered a shoulder injury related to vaccine administration

(“SIRVA”), as defined in the Vaccine Injury Table, following administration of an influenza

vaccine on March 3, 2016. Petition at 1-2. On April 7, 2020, the Secretary of Health and

Human Services (“respondent”) filed an Amended Vaccine Rule 4(c) Report advising that, in

light of Chief Special Master Corcoran’s Findings of Fact ruling that the onset of petitioner’s left

arm pain occurred within 48 hours of vaccination, and the medical evidence submitted in this

case, respondent did not dispute that petitioner had satisfied all legal prerequisites for

compensation under the Vaccine Act. Amended Rule 4(c) Report at 5 (ECF #35). That same

day, Chief Special Master Corcoran issued a Ruling on Entitlement, finding that petitioner was

entitled to vaccine compensation for his shoulder injury related to vaccine administration

(“SIRVA”). See Ruling on Entitlement (ECF #36).
            Case 1:18-vv-01152-UNJ Document 47 Filed 07/14/20 Page 4 of 6




      I.       Items of Compensation

               A. Pain and Suffering

       Based on the evidence of record, respondent proffers that petitioner should be awarded

$30,000.00 in pain and suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

               B. Medicaid Lien

      Respondent further proffers that petitioner, Robert Jamison, should be awarded funds to

satisfy, in full, the State of Michigan Medicaid lien in the amount of $1,515.92, which represents

satisfaction of any right of subrogation, assignment, claim, lien, or cause of action the State of

Michigan may have against any individual as a result of any Medicaid payments the State of

Michigan has made to or on behalf of Robert Jamison from the date of his eligibility for benefits

through the date of judgment in this case as a result of his vaccine-related injury, under Title XIX

of the Social Security Act.

      These amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

      II.       Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through

two lump sum payments as described below, and requests that the Chief Special Master’s

damages decision and the Court’s judgment award the following: 1




1
 Should petitioner die prior to the entry of judgment, respondent reserves the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future pain and suffering, and future lost wages.
  Case 1:18-vv-01152-UNJ Document 47 Filed 07/14/20 Page 5 of 6




(A)   Petitioner’s Damages

      A lump sum payment of $30,000.00 for pain and suffering in the form of a check
      payable to petitioner;

(B)   Medicaid Lien

      A lump sum payment of $1,515.92, representing compensation for satisfaction of
      the State of Michigan Medicaid lien, payable jointly to petitioner and to:

                      Equian
                      P.O. Box 32100
                      Louisville, KY 40232
                      Re: Robert Jamison - #31006348
                      Attention: Christopher Saunders

      Petitioner agrees to endorse this payment to Equian.

III. Summary of Recommended Payments

      a. Lump sum payment to petitioner, Robert Jamison:          $30,000.00

      b. Lump sum payment payable jointly to petitioner           $ 1,515.92
         and Equian in satisfaction of the State of Michigan
         Medicaid Lien


                                            Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            C. SALVATORE D’ALESSIO
                                            Acting Director
                                            Torts Branch, Civil Division

                                            CATHARINE E. REEVES
                                            Deputy Director
                                            Torts Branch, Civil Division

                                            GABRIELLE M. FIELDING
                                            Assistant Director
                                            Torts Branch, Civil Division
        Case 1:18-vv-01152-UNJ Document 47 Filed 07/14/20 Page 6 of 6




                                          s/Althea Walker Davis
                                         ALTHEA WALKER DAVIS
                                         Senior Trial Counsel
                                         Torts Branch, Civil Division
                                         U.S. Department of Justice
                                         P.O. Box 146
                                         Benjamin Franklin Station
                                         Washington, D.C. 20044-0146
                                         Tel: (202) 616-0515

DATED: June 12, 2020
